DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller [for] analyzing the level of energy available” in claim 1 and ‘energy storage system’ in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2: the ‘controller analyzing the level of energy …’ has no appropriate disclosure under 35 USC 112f, which makes the claims indefinite. 
Claim 5: ‘an energy storage system’ is indefinite, because it defines no structure or device of a storage in the disclosure, but discloses grid power as stored by pumped-hydro energy storage (disclosed as available in California, or simply, gird energy storage. It’s unclear if applicant is claiming return of unused power to the power grid or having a separate storage device on site (like a battery).
Arguments fail to addresses the issues in the rejection.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternate, under 35 USC 103 as obvious over, D’Amato et al (US 2007/0029255), with further evidence from Bonnelye et al (US 9,360,848) and Seah et al, “Cost effective way to harvest estuarine water: variable salinity desalination concept.” NPL 9/1/2010, submitted by the applicant.
In fig. 9 D’Amato teaches the system as claimed. It has a source water intake 902, a reverse osmosis membrane 912, and energy recovery system 918 and set of control valves 910 to redirect the permeate water. Paragraphs [0028 – 0032] describes variable, renewable, energy sources like wind and solar, a controller (effector) that can control the system based on feed water temperature, concentration and power variation. Such a device would be capable of the control recited in the claims. [0031] teaches evaluating variations in energy source. 

    PNG
    media_image1.png
    726
    1193
    media_image1.png
    Greyscale

Claims are considered under the BRI standard, and are directed at an apparatus. Feed water source (the ocean?) and the renewable energy source (the sun?) are not patentable limitations.
Claim 4 recites only an operation step, and 6 and 7 recite source waters, which are not structural elements of the device. Claim 5: Energy storage in [0029], [0032; 0053], both battery and grid connection. 
Additionally, regarding two different water sources (as in claim 6), Bonnelye teaches mixing two different feed streams to adjust to the desired temperature and salinity ratio (abstract, Fig. 2, and col. 5 lines 4-10) for the express purpose of cost optimization (columns 6 and 7). Variable salinity feed water source is discussed in the NPL to Seah et al (applicant submitted in an IDS) for the purpose of maximizing .

Claim(s) 1- 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternate, under 35 USC 103 as obvious over, Bonnelye et al (US 9,360,848) with further evidence from D’Amato et al (US 2007/0029255), with further evidence from Bonnelye et al (US 9,360,848).

    PNG
    media_image2.png
    688
    750
    media_image2.png
    Greyscale


While sources of energy, storage of energy (into the grid, etc.) and sources of water are not patentable limitations, they are also made obvious by the teaching of D’Amato as explained in rejection 1, and would have been obvious to one of ordinary skill.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
MPEP 706.07(b)    Final Rejection, When Proper on First Action [R-10.2019]
The claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of, or a substitute for, an earlier application, and (B) all claims of the new application (1) are either identical to or patentably indistinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145  would not have been proper if the new or 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6895Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777